DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jim Rose on May 10, 2022.

The application has been amended as follows: 

 1. (Currently Amended) An electric machine controller for controlling pulsing of an electric machine onboard a vehicle, the electric machine controller configured to:
ascertain a quantity proportional to or a function of the electric machine rotational speed;
ascertain a torque request;
obtain a frequency from a table by indexing the table using the quantity proportional to or a function of the electric machine rotational speed and the torque request
modify the frequency obtained from the table if non-drivetrain sources of Noise, Vibration and Harshness (NVH) exceed a threshold; and
control pulsed operation of the electric machine by pulsing the electric machine on and off using the frequency obtained from the table or the modified frequency,
wherein during pulsed operation, the electric machine:
(i) generates 
(ii) during on pulses (a) operates at or near its peak efficiency of the electric machine, and (b) generates 
8. (Currently Amended) The electric machine controller of claim 1, wherein the table includes a plurality of entries and at least one of the entries in the table including multiple frequencies.
9. (Currently Amended) The electric machine controller of claim 1, wherein the table includes multiple entries and at least one of the entries in the table including a pattern of frequencies.
10. (Cancelled) 
15. (Currently Amended) A method of pulse controlling an electric machine used to propel a vehicle by:
obtaining a frequency obtained from a table that is indexed using a combination of a speed value and a requested torque;
lowering the frequency obtained from the table if Noise, Vibration and Harshness (NVH) exceeds a threshold;
pulsing the electric machine on and off using the frequency obtained from the table if the NVH is less than the threshold; and
pulsing the electric machine on and off at the lower frequency if the NVH is more than the threshold,
whereby the electric machine generates 
16. (Currently Amended) The method of claim 15, further comprising:
determining if the ascertained torque request is within a pulsed control range of the electric machine; and
continuously operating the electric machine in a non-pulsed mode if the ascertained torque request is determined to be outside of pulsed control range.
17. (Currently Amended) The method of claim 15, further comprising:
determining if the ascertained torque request is within a pulsed control range of the electric machine;
determining a magnitude of on pulses for the electric machine if the requested torque is within the pulsed control range of the electric machine;
determining a duty cycle for the on pulses;
indexing the table to obtain the frequency for the on pulses; and
pulsing the electric machine using the frequency, the determined magnitude, and the determined duty cycle.
19. (Cancelled) 
20. (Currently Amended) The method of claim 15, further comprising pulsing the electric machine at multiple frequencies obtained from the table 
23. (Currently Amended) An apparatus comprising an electric machine and a pulse controller configured to:
obtain a pulsing frequency from a table that is indexed based on a combination of a speed value and a requested torque;
modify the pulsing frequency if Noise, Vibration and Harshness (NVH) exceeds a threshold; and
control pulse operation of the electric machine by pulsing the electric machine on and off at [[a]] the pulsing frequency if the NVH is less than the threshold and at the modified pulsing frequency if the NVH exceeds the threshold,
wherein during pulsed operation, the electric machine:
(i) generates 
(ii) during on pulses (a) operates at or near its peak efficiency of the electric machine, and (b) generates requested torque.
25. (Currently Amended) The apparatus of claim 23, wherein the pulse controller is further configured to:
determine if the requested torque is within a pulsed control range of the electric machine;
determine a magnitude of on pulses for the electric machine if the requested torque is within the pulsed control range of the electric machine;
determine a duty cycle for the on pulses;

pulse the electric machine using the pulsing frequency or modified pulsing frequency, the determined magnitude, and the determined duty cycle.
26. (Currently Amended) The apparatus of claim 23, wherein the pulse controller is further configured to dither the frequency or the modified frequency used for pulsing the electrical machine.
27. (Currently Amended) The apparatus of claim 23, wherein the pulse controller is further configured to pulse the electric machine using multiple frequencies 
28. (Currently Amended) The apparatus of claim 23, wherein the pulse controller is further configured to pulse the electric machine at various frequencies, each of the various frequencies obtained by indexing the table as:
(a) the speed value changes;
(b) the requested torque charges; or
(c) both (a) and (b) change,
wherein each of the various frequencies are subject to modification if the NVH exceeds the threshold.
30. (Cancelled) 
31. (Cancelled) 
32. (Cancelled)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2022 was filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter


Claims 1-9, 11-18, and 20-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
modify the frequency obtained from the table if non-drivetrain sources of Noise, Vibration and Harshness (NVH) exceed a threshold; and control pulsed operation of the electric machine by pulsing the electric machine on and off using the frequency obtained from the table or the modified frequency, wherein during pulsed operation, the electric machine: (i) generates no output between on pulses when the electric machine is off; and (ii) during on pulses (a) operates at or near its peak efficiency of the electric machine, and (b) generates torque to meet the ascertained torque request.
The closest prior art Ogawa 20160226409 A1 teaches a second upper-lower limit clipping unit performs an upper-lower limit clipping with an upper limit torque greater than that of a first upper-lower limit clipping unit, with respect to a value obtained by executing torque ripple correction by subtracting a torque ripple correction amount calculated by a torque ripple correction amount calculation unit, from a torque command subjected to the upper-lower limit clipping by the first upper-lower limit clipping unit. A carrier frequency correction amount calculation unit calculates a carrier frequency correction amount for correcting a carrier frequency of a power converter for driving the motor, in order to reduce losses in the power converter which have been increased by the execution of the torque ripple correction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/            Examiner, Art Unit 2846